Citation Nr: 0716132	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for skin 
rash.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  In an April 1971 decision the Board denied service 
connection for skin rash. 

2.  Evidence submitted in support of the veteran's request to 
reopen his claim for service connection for skin rash is new, 
but does not raise a reasonable possibility of substantiating 
the claim. 

3.  The record contains no competent medical evidence of 
hearing loss or tinnitus during service or within the one 
year period thereafter, and no competent medical evidence 
that links the veteran's current hearing loss and tinnitus to 
service.


CONCLUSIONS OF LAW

1.  The April 1971 Board decision denying service connection 
for skin rash is final.  38 U.S.C.A. § 7103 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for skin rash 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In May 1969 the veteran filed a claim for service connection 
for skin rash.  In a rating decision dated in February 1970 
the RO denied service connection for skin rash on the grounds 
that the then current VA examination showed no evidence of 
skin rash or any other active disease.  A timely appeal was 
filed, and in April 1971 the Board denied the veteran's claim 
for service connection for skin rash.  Pursuant to 38 C.F.R. 
§ 20.1100 the April 1971 Board decision is final. 

In October 2004 the veteran requested that his claim be 
reopened.  Evidence in support of this request included a 
statement from the veteran, in which he informs that he 
started having skin rashes "about a year after [he] came off 
of active duty," and that he was treated at the local VA 
Medical Center in Montgomery and Tuskegee in 1970 and 1971.  
However, both medical centers advise that they have no record 
of the veteran.  There is thus no reasonable possibility of 
substantiating the claim.  Other evidence received since the 
April 1971 Board decision consists of treatment records 
dating from May 1993 to June 1995; however, this evidence 
likewise does not raise a reasonable possibility of 
substantiating the claim since it does not reflect 
symptomatology within the one year period after service.  The 
veteran's request to reopen his claim for service connection 
for skin rash must therefore be denied.  

II.  Service connection for hearing loss and tinnitus

The veteran also seeks service connection for hearing loss 
and tinnitus.  He reports difficulty hearing certain voices, 
primarily his wife's voice, and says that he has noticed 
hearing difficulties since around 1999.  He also reports a 
"ringing," in his ears, which he says he first noticed 
approximately ten years ago.  He reports in-service exposure 
to heavy equipment such as bulldozers, and post-service 
exposure to constant humming in a computer room.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service medical records contain no evidence of any  complaint 
of or treatment for hearing problems during active military 
service, and show normal hearing thresholds (at or below 20 
decibels) at the time of the veteran's enlistment and 
separation from active military service.  However, the 
evidence does confirm that the veteran has a current hearing 
loss disability.  In February 2004 he underwent a 
compensation and pension (C&P) audiology examination.  
Testing found speech recognition scores of 98 in each ear.  
Testing also yielded the following auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
30
30
Left 
ear
10
15
15
55
50

According to the examiner, these findings show mild 
sensorineural hearing loss from 3000 Hertz in the right ear, 
and a moderate high frequency sensorineural hearing loss from 
3000 Hertz in the left ear.  Even so, the examiner noted the 
lack of symptomatology from the time of the veteran's 1969 
discharge until around 1994.  Based on her review of the 
record and her own clinical findings, the examiner remarked 
that "due to the absence of acoustic damage and delay in 
symptoms it is not as least as likely as not that the 
veteran's hearing loss and tinnitus are related to his 
military service."  The record contains no competent medical 
evidence to the contrary.  Accordingly, based on the evidence 
of record, service connection for bilateral hearing loss and 
tinnitus must be denied.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Correspondence from 
the RO dated in November 2004 and March 2006 satisfied the 
duty to notify provisions.  SMRs have been obtained and made 
a part of the file.  The veteran has also been accorded an 
audiology examination for disability evaluation purposes, and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing.  At that hearing, the undersigned 
afforded the veteran 60 days from the date of the hearing 
(September 27, 2006) to obtain an opinion from a private 
audiologist regarding the etiology of his hearing loss.  See 
Transcript at pp. 9-10.  The veteran was advised to take his 
VA records to the examiner and to provide information 
concerning his history of noise exposure in service and after 
service.  No response has been received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  To the extent that VA has failed to fulfill 
any duty to notify or assist the veteran, the Board finds 
that error to be harmless.  









	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for skin rash.  The request to 
reopen the claim is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus  is denied.





____________________________________________
CONSTANCE TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


